Exhibit 32.1 CERTIFICATION OF CHIEFEXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Annual Report on Form 10-K/A of GSP - 2, INC., for theyear endingDecember 31,2010, I, Yushan Wei, CEO and CFO of GSP - 2, INC. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Annual Report on Form 10-K/A for theyear endingDecember 31,2010, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Annual Report on Form 10-K/A for theyear endedDecember 31,2010, fairly represents in all material respects, the financial condition and results of operations of GSP - 2,INC. GSP-2, INC. Date:May 11, 2011 By: /s/ Yushan Wei Yushan Wei President Principal Executive and FinancialOfficer
